Exhibit 10.1

 

AMENDMENT NO. 1 TO DEVELOPMENT AGREEMENT

 

This AMENDMENT NO. 1 TO DEVELOPMENT AGREEMENT is made and entered into as of
February 12,  2014, by and between Gasco Production Company, a Delaware
corporation (“Gasco”), and Wapiti Oil & Gas II, L.L.C., a Delaware limited
liability company (“Wapiti”).

 

RECITALS:

 

WHEREAS, Gasco and Wapiti are parties to that certain Development Agreement
dated as of March 22, 2012 (the “Agreement”; capitalized terms used herein and
not defined herein shall have the meaning given such terms in the Agreement).

 

WHEREAS, Gasco and Wapiti desire to amend the Agreement as provided for herein.

 

NOW THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the Parties agree to amend the Agreement as follows:

 

1.                                      Section 4.3(c) of the Agreement is
hereby deleted in its entirety and replaced with the following:

 

[Intentionally Omitted]

 

2.                                      Section 4.3(d) of the Agreement is
hereby deleted in its entirety and replaced with the following:

 

[Intentionally Deleted]

 

3.                                      Section 4.4(a) of the Agreement is
hereby deleted in its entirety and replaced with the following:

 

“(a)         Prior to the end of the Drilling Term.   Prior to the end of the
Drilling Term, unless otherwise approved by the Operating Committee, and except
as set forth immediately below, no Party or its Affiliates shall propose any
operation covering the Subject Interests under any Applicable Operating
Agreement that is not included in the Drilling Program.  Notwithstanding the
immediately preceding sentence, during the Drilling Term, up to a total of six
oil wells in addition to the Unit Obligation Well for the proposed Deseret Unit
(collectively the “Proposed Oil Wells”), may be proposed under the Applicable
Operating Agreement by either or both Parties and the costs and revenues for
those Proposed Oil Wells will be shared in accordance with paragraph
5.2(c) (ii), as if Payout has been achieved.”

 

4.                                      Section 5.1(a) is hereby deleted in its
entirety and replaced with the following:

 

“Subject to Section 4.3(b) and Section 5.1(b), the Parties hereby commit to fund
$37.5 million of Drilling and Completion Costs in furtherance of the Drilling
Program, with Gasco committing to fund $3.75 million of said Drilling and
Completion Costs (the “Gasco Commitment”) with Wapiti committing to fund $33.75
million of said Drilling and Completion Costs (the “Wapiti Commitment”) (it
being understood that $15 million of the Wapiti Commitment shall be paid by
Wapiti on behalf of Gasco as consideration for the Wapiti Non-Producing
Interest), in each case, as further described in this Article V.”

 

1

--------------------------------------------------------------------------------


 

5.                                      Section 5.1(b) of the Agreement is
hereby deleted in its entirety and replaced with the following:

 

[Intentionally Omitted]

 

6.                                      Section 5.1(c) of the Agreement is
hereby deleted in its entirety and replaced with the following:

 

[Intentionally Omitted]

 

7.                                      As a result of the deletion of
Section 5.1(c), Section 6.1(c)(ii) is deleted in its entirety and replaced with
the following:

 

“Wapiti may transfer all but not less than all of its Joint Development
Interests during the Drilling Term provided that (i) concurrently with such
Transfer the transferee assume all of the terms and conditions of this
Agreement, including the terms and conditions of the Mortgage; (ii) the
transferee is at least as financially creditworthy as Wapiti, as determined by
Gasco in its sole discretion, and (iii) immediately prior to such Transfer,
Wapiti or its Affiliates shall resign as operator under each Applicable
Operating Agreement in which Wapiti or its Affiliates is named as operator in
the Contract Area and take all action as is necessary under such Applicable
Operating Agreements to name Gasco as operator thereunder (it being the intent
of the Parties that Wapiti will forfeit and release all rights to be an operator
in the Contract Area and Gasco shall succeed to such rights).”

 

8.                                      In connection with the deletion of
Section 5.1(c), upon the execution and delivery of this Amendment, Gasco agrees
that it will provide a letter to the issuer of the Letter of Credit executed by
an authorized officer consenting to the cancellation of the Letter of Credit
with the original Letter of Credit, in a form and substance reasonably agreeable
to Wapiti.  Gasco agrees further to cooperate with Wapiti and the issuer of the
Letter of Credit to complete the procedures required by the issuer of the Letter
of Credit to properly cancel it.

 

9.                                      The table in Section 5.2(a)(i) hereby
deleted in its entirety and replaced with the following:

 

Party

 

Interest

 

Gasco

 

10.00

%

Wapiti

 

90.00

%

 

10.                               The table in Section 5.2(a)(ii) hereby deleted
in its entirety and replaced with the following:

 

Party

 

Interest

 

Gasco

 

22.50

%

Wapiti

 

77.50

%

 

11.                              The table in Section 5.2(b)(i) hereby deleted
in its entirety and replaced with the following:

 

Party

 

Interest

 

Gasco

 

22.50

%

Wapiti

 

77.50

%

 

2

--------------------------------------------------------------------------------


 

12.                               The table in Section 5.2(c)(i) hereby deleted
in its entirety and replaced with the following:

 

Party

 

Interest

 

Gasco

 

22.50

%

Wapiti

 

77.50

%

 

13.                               Section 9.3(d) of the Agreement is hereby
deleted in its entirety and replaced with the following:

 

[Intentionally Omitted]

 

14.                               Section 12.3(a) is hereby amended to provide
that with respect to notices to Gasco, the address for notice purposes shall be
7979 Tufts Ave, Suite 1150, Denver CO 80237,  the person to whom the notice is
to be addressed shall be “President and CEO,” and the email address listed shall
be deleted in its entirety.

 

15.                               The definition of “Drilling and Completion
Costs” contained in Annex to the Agreement is hereby amended by adding the
following sentence to the end of such definition:

 

Drilling and Completion Costs will only include actual dollars expended by
Wapiti in accordance with this Agreement and the terms and conditions hereof,
expressly including Section 5.1(a), regardless of any amounts requested pursuant
to AFE’s prepared and transmitted in preparation for any operations.

 

16.                               The definitions of “EIS,” “EIS Outside Date,”
“Extension Period,” “Trigger Event,” “Wilkin Ridge Interests,” and “Wilkin Ridge
Test Well” contained in Annex to the Agreement are hereby amended by deleting
them in their entirety.  The definition of “Associated Agreements” contained in
the Annex to the Agreement is hereby amended to delete the reference to the
“Letter of Credit.”

 

17.                               Exhibit D attached to the Agreement is hereby
amended by deleting it in its entirety, and replacing it with the revised
Exhibit D attached hereto.

 

18.                               Except as amended hereby, the Agreement shall
remain in full force and effect pursuant to the terms hereof, and the parties
hereto hereby ratify and confirm the Agreement as hereby amended, with the
proviso that with respect to Section 4.1(a), Gasco acknowledges receipt from
Wapiti of written notice that Garret Holt has replaced Jim Alsup as a
representative on the Operating Committee for Wapiti.  All references to the
Agreement shall hereinafter be deemed to refer to the Agreement as amended
hereby.

 

19.                               This Amendment will be governed by and
interpreted in accordance with the substantive laws of Texas, without regard to
any conflicts of law or choice of law provisions.

 

20.                               This Amendment may be executed in one or more
counterparts, each of which will be deemed an original and part of one and the
same document.

 

[Signature page to follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date first written above.

 

GASCO PRODUCTION COMPANY

 

WAPITI OIL & GAS II, L.L.C.

 

 

 

 

 

 

By:

/s/ Richard S. Langdon

 

By:

/s/ Robert W. Kirkland

 

 

 

 

 

Printed Name:

Richard S. Langdon

 

Printed Name:

Robert W. Kirkland

 

 

 

 

 

Title:

President and CEO

 

Title:

Executive Vice President

 

 

 

 

 

Date:

February 14, 2014

 

Date:

February 12, 2014

 

4

--------------------------------------------------------------------------------


 

Exhibit “D”

 

Attached to and by reference made a part of that certain Amendment No. 1 to
Development

Agreement dated as of February 12, 2014, by and between Gasco Production Company
and

Wapiti Oil & Gas II, L.L.C.

 

Well Name

 

T

 

R

 

Sec

 

Legal

 

Objective Formation(s)

 

 

 

 

 

 

 

 

 

 

 

32-36 PAD (3)

 

 

 

 

 

 

 

 

 

 

Desert Spring State 313-36-9-18

 

9S

 

18E

 

36

 

NWNE

 

Wasatch / Mesaverde / Spring Canyon

Desert Spring State 412-36-9-18

 

9S

 

18E

 

36

 

NENE

 

Wasatch / Mesaverde / Spring Canyon

Desert Spring State 424-36-9-18

 

9S

 

18E

 

36

 

SENE

 

Wasatch / Mesaverde / Spring Canyon

 

 

 

 

 

 

 

 

 

 

 

13-36 PAD (2)

 

 

 

 

 

 

 

 

 

 

Desert Spring State 133-36-9-18

 

9S

 

18E

 

36

 

NWSW

 

Wasatch / Mesaverde / Spring Canyon

Desert Spring State 142-36-9-18

 

9S

 

18E

 

36

 

SWSW

 

Wasatch / Mesaverde / Spring Canyon

 

 

 

 

 

 

 

 

 

 

 

43-30 PAD (4)

 

 

 

 

 

 

 

 

 

 

Federal 423-30-9-19

 

9S

 

19E

 

30

 

SENE

 

Wasatch / Mesaverde / Spring Canyon

Federal 442-30-9-19

 

9S

 

19E

 

30

 

SESE

 

Wasatch / Mesaverde / Spring Canyon

Federal 332-30-9-19

 

9S

 

19E

 

30

 

NWSE

 

Wasatch / Mesaverde / Blackhawk

Federal 333-30-9-19

 

9S

 

19E

 

30

 

NWSE

 

Wasatch / Mesaverde / Spring Canyon

 

 

 

 

 

 

 

 

 

 

 

31-29 PAD (6)

 

 

 

 

 

 

 

 

 

 

Federal 412-29-9-19

 

9S

 

19E

 

29

 

NENE

 

Wasatch / Mesaverde

Federal 413-29-9-19

 

9S

 

19E

 

29

 

NENE

 

Wasatch / Mesaverde

Federal 212-29-9-19

 

9S

 

19E

 

29

 

NENW

 

Wasatch / Mesaverde

Federal 213-29-9-19

 

9S

 

19E

 

29

 

NENW

 

Wasatch / Mesaverde

Federal 221-29-9-19

 

9S

 

19E

 

29

 

SENW

 

Wasatch / Mesaverde

Federal 321-29-9-19

 

9S

 

19E

 

29

 

SWNE

 

Wasatch / Mesaverde

 

5

--------------------------------------------------------------------------------